


EXHIBIT 10.39

 

English translation of Technology Transfer Agreement dated April 25, 2008 by and
between Bei Jing En Ze Jia Shi Pharmaceuticals LTD and Dong Guan Kai Fa
Biologicals Medicine LTD

 

Technology Transfer Agreement

 

Party A: Bei Jing En Ze Jia Shi Pharmaceutics LTD

Party B: Dong Guan Kai Fa Biologicals Medicine LTD

 

I: Project Profile:

 

Asthma is a usual and repetitive chronic respiratory obstructive disease. The
number of asthma patient will increase significantly as the global population
increases. Based on the estimate, the number of asthma patient will increase by
100 million by 2025.

 

RS-BM is prolonged anti-asthma medicine and marketed in Europe, Asia and China.
The medicine holds almost ten year clinical usage history. Until now, there has
been no report on the successful making single (R) or (S) chiral antimer BM. The
biology avidity and remedy effect of Single (R) or (S)-BM are not researched and
disclosed up to now. The single (R) antimer holds stronger anti-asthma effect
and lower noxious side effect than what the current selling (RS)-BM holds. The
(R)-BM can instead of current selling (RS)-BM and the (R)-BM will be the better
choice to treat bronchus asthma and other related symptom. The formula and
fore-mentioned effect of R antimer BM have already earned Chinese national
patent certification. The patent number is: ZL02829397.5 (see attachment). Party
B is the sole owner of patent in China and a participant of other international
patents (see attachment).

 

II. Cooperative Project Content:

 

Party B agrees that party B will exclusively transfer the technology material,
new medicine research result and the medicine’s relative China patent
(ZL02829397.5) use right of the anti-asthma new medicine R-BM and slice dose to
party A. Party A and party B both will file clinical ratification, new medicine
certification, ratification document of producing to State Food and Drug
Administration (SFDA) and party A should hold the exclusive producing and
management right of the medicine in China.

 

III. Responsibilities of Party A

 

 

1.

Party A shall pay the deposit and technology transfer fee in accordance with the
installment schedule defined herein.

 

2.

Party A shall assist to complete the filing of medicine’s clinical research
ratification document.

 

3.

Party A shall complete the medicine’s clinical research and prepare filing
materials.

 

4.

Party A shall complete the medicine’s China trial production, provide production
samples and pass spot examinations. Party B shall provide necessary assistance.

 

5.

Party A shall provide raw materials and formulation related documentation and
apply for new medicine certification and production approval.

 

IV. Responsibilities of Party B:

 

 

1.

Party B shall prepare and transfer the clinical research and application
documents in accordance with the terms herein.

 

2.

Party B shall assist Party A to complete the clinical research, product test and
final stage application related data work.

 

3.

Party B shall assist Party A to file for the medicine new medicine certification
and production approval document.

 

1

--------------------------------------------------------------------------------




V. The Deposit, Technology Transfer Fee, Amount of Sales Percentage and Their
Payment Methods

 

 

1.

The deposit is 20 million RMB. Party B must return the deposit within 10 work
days after the technology transfer fee is paid by Party A.

 

2.

The technology transfer fee is 48 million RMB.

 

3.

Party A must pay Party B 3% of previous year’s total sales amount of the
medicine (raw material + formulation) at January 5 of each year after the
medicine is marketed and within the patent effective term period.

 

4.

Party A must pay Party B 20 million RMB as deposit within 10 work days after the
contract is signed by both party

 

5.

Party A must pay Party B 10 million RMB as technology transfer fee within 15th
work days after the processing notice of receiving clinical application of the
medicine and all related material from the SFDA is obtained.

 

6.

Party A must pay Party B technology transfer fee 8 million RMB as transfer fee
within 10 work days after the party obtained the medicine’s clinic ratification
document.

 

7.

Party A must pay Party B 10 million RMB as transfer fee within15th work day
after the medicine’s first period clinical research is finished and obtained
ratification from the SFDA.

 

8.

Party A must pay party B 20 million RMB as transfer fee within 10 work days
after the medicine’s second period clinical research is finished and obtained
ratification from the SFDA.

 

9.

Party A must periodically pay Party B 3% of the product’s annual sale amount at
the end of this year or before January 15 in the following year after the
medicine is produced and marketed and before the expiration of patent.

 

10.

Party B has the right of auditing the financial data of the product and Party A
has to provide unconditional cooperation and provide relative material on time.

 

11.

Party A must deposit the technology transfer and 3% of annual sales amount to
party B’s designated account and party B must provide party A the technology
transfer fee invoice.

 

12.

If party A wants to transfer the project to another party, party A must obtain
Party B’s approval and pay off the technology transfer fee of 12 million RMB
stated above. Party A shall also pay Party B 30% of the party A’s transfer
earning and guarantee Party B’s 3% commission on the total annual sale amount.

 

VI. Work Schedule:

 

After party A pays the deposit of 20 million RMB in accordance with the terms
herein within one month, Party B must provide Party A with all document about
filing clinical research material, China patent and relative document of abroad
patent.

 

After party A obtain the medicine’s first period clinical research material as
of one and half year, party A is responsible for the filing material of the
medicine’s rear period China trial and party B must provide help to party A.

 

In principal, Party A must finish the first period clinical research after party
A obtain the ratification document about clinical research as of the end of
first year and party A must finish the second period clinical research as of the
end of third year. If it is necessary, party A mush finish the third period
clinical research as of the end of forth year and finish the registration of the
ratification producing document of the new medicine as of the end of fifth year.
If party A or the transferee of party A can not finish before the due date, the
contract will be automatically invalidated and all of the medicine’s equity will
be attributed to party B by gratis. If both parties meet the disaster or
anything like that, the contract will be extended. The period of extension will
be discussed by both parties or be judged by China Arbitrate Department.

 

2

--------------------------------------------------------------------------------




VII. The Extent and Period of Technology Secret and Filing Fund

 

All of the research materials and relative documents that are relative the
project are technology secret and both parties will share them.

 

Party A must guarantee that both parties must apply for related government
grants together prior to the new medicine is marketed. Upon receipt of the
government grants (Party A will be the designated lead applicant), Party A must
guarantee the grant monies will be shared by both parties receptor (This means
50% of the obtained governmental fund will be given to Party B or party B’s
assigned entity and Party B shall assist Party A to complete grant related
technology work). Otherwise, Party A will be in default and Party B has the
right to cease its obligations under this contract and reclaim the patent use
right of this project.

 

VIII: Penalty Method

 

 

1.

If Party A cannot timely pay the transfer fee according to the contract’s rule,
the contract will be automatically cancelled and Party B has the right to
transfer the project to other party.

 

2.

If Party B cannot fulfill the contract and transfer the project to other party
without the agreement of Party A, Party B must indemnify Party A all of the loss
caused by Party B’s default.

 

3.

If Party A cannot timely pay Party B the 3% of annual sale, Party A will be
charged the late payment fee by 0.3%/day of amount payable. It will be
considered that the Party A defaults if the payment is beyond the 10th day of
the due date. Party B has the right to get back the patent use right of the
project.

 

4.

Party B must promise that Party B will not transfer the patent use right of the
medicine to any other party in the contract term period. Otherwise, Party B will
indemnify Party A the corresponding loss caused by Party B.

 

5.

Party B must promise that Party B will take the responsibility caused by the
patent.

 

6.

Party B must return Party A the full deposit as of 10TH work day after the
contract’s technology transfer fee is paid. If Party B can not return the full
deposit, Party B will pay Party A the late payment fee 0.3%/day of unpaid
deposit and Party A has the right to get all of its loss caused by Party B’s
default.

 

VV. Notes:

 

The contract has four original backups. Both parties hold two original backups.

 

The contract will be put into effect after both parties signed and stamped and
party A paid the deposit to party B according to the description of the
contract.

 

Both parties will discuss with each other about the disagreement and any other
things caused by performing the contact. If it will not be dissolved by both
parties, both parties agree that it will be judged by China Arbitrate Commission
or dissolved it by relative law court.

 

Party A: Bei Jing En Ze Jia Shi Pharmaceutics LTD

Party B: Dong Guan Kai Fa Biologicals Medicine LTD

(Transferee)

(Transferor)

 

 

Corporate seal: Bei Jing En Ze Jia Shi Pharmaceutics LTD

Corporate seal: Dong Guan Kai Fa Biologicals Medicine LTD

 

 

Signature: /s/ Liu Zhong Yi

Signature: /s/ Xu Ling

Date: April 25, 2008

Date: April 25, 2008

 

3

--------------------------------------------------------------------------------




Certificate No: 366607

 

Invention Patent Certification

 

Invention Name: Zuo Xuan (R) Ban Bu Te Luo and its pharmaceuticals usage

 

Inventor: Chen Jian Long; Tan Wen

 

Patent Number: ZL02829397.5

 

Application date of the patent: August 8, 2002

 

The holder of the patent: Tan Wen

 

Authorization Date: December 26, 2007

 

The invention has been examined by our department according to P.R.C. patent law
and our department decides to give the patent to the invention and award the
certification to the invention and our department will registered it on the
patent registration book. The patent will be put into effect after the
authorization notice is published.

 

The patent period of the patent is 20 years. The patent period will be
calculated from the application day. The holder of the patent must pay the
annual fee according to the patent law and its detail description. The annual
fee will be paid by the fore-month of each August 8. If the holder of the patent
does not pay the annual fee, the patent will be ceased after the due date.

 

Seal of P.R.C. Intelligence Property Department

December 26, 2007

 

Chairman:  /s/ Tian Li Pu

 

4

--------------------------------------------------------------------------------




Attachment Two

 

Patent Use Right Authorization Transfer Contract

 

Party A: Dong Guan Kai Fa Biological Medicine LTD

 

Party B: Tan Wen

 

Party B is the employee of party A. For operational convenience, party A
authorizes Party B to be the agent of party A’s China patent (ZL02829397.5)
applicant. Both parties agree the following agreement:

 

 

1.

Party B agree that party B will exclusively authorize party A the above patent
use right.

 

 

2.

Party B agrees that Party A has the right to transfer the patent use right to
other parties.

 

Party A : (signature) /s/ Xu Ling

 

Party B : (signature) /s/ Tan Wen

 

2007/02/08

 

5

--------------------------------------------------------------------------------